DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-15 are allowed. 
	The present invention is directed to an image processing technique to generate a halftone image that a printing apparatus printing an image can print. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image processing apparatus converting input image data into halftone image data that a plurality of arranged nozzles ejecting ink can print, the image processing apparatus comprising: 
one or more hardware processors; and 
one or more memories storing one or more programs configured to be executed by the one or more hardware processors, the one or more programs including instructions for: 
correcting a pixel value of each pixel in the input image data in accordance with a characteristic of the nozzle; and generating first halftone image data by performing halftone processing for a second frequency component whose frequency is lower than that of a first frequency component of frequency components corresponding to the corrected input image data; wherein 
the first halftone image data is data that is generated to be printed with first dots whose dot size causes adjacent dots to overlap.
The closest prior art, Kikuta (US 9,208,417 B2) in view of Taya et al. (US 2011/0019214 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Kikuta (US 9,208,417 B2) discloses image processing and, more particularly, to an image processing apparatus, storage medium, and method performed for outputting image data expressing halftone dots using an image forming apparatus.
	Taya et al. (US 2011/0019214 A1) an image processing apparatus and image processing method, which generate image data required to form an image using a plurality of color materials.
However, Kikuta (US 9,208,417 B2) in view of Taya et al. (US 2011/0019214 A1) do not specifically disclose “correcting a pixel value of each pixel in the input image data in accordance with a characteristic of the nozzle; and generating first halftone image data by performing halftone processing for a second frequency component whose frequency is lower than that of a first frequency component of frequency components corresponding to the corrected input image data; wherein the first halftone image data is data that is generated to be printed with first dots whose dot size causes adjacent dots to overlap”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 14 and 15 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 14 and 15 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-13, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672